Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 26 April 1812
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson April 26th. 1812

The human Pores have been so long obstructed by the late severe Season, & peircing winds of March, that it has occasiond many to be “sick in April”—The want of usual Perspiration, is I believe the Cause of the spotted Fever—The arrows of the “destroying Angel have not as yet, been permited to reach us, though his Shafts have pierced many Families, in the Towns adjacent, as I suppose, the News Papers inform you—The Phisician in new Salem, applies fresh pounded Onions to the part seized with pain, & with success; it is said, gives almost immediate releif—
I am glad to hear that you are recovering from your late Indisposition, & that the dear Children arrived safe at your House, the Thursday after they left us—I hope, they will be very good, & give you know unnecessary Trouble—We have a good Taylor in the Neighbourhood, & she will make cloathing you may find they want. I did not know what they had at Quincy, therefore could not tell what they would want purchased for the Summer. I made their old Stockings do through the mud of the winter—I purchased a pd of wool but the woman disappointed me, in not kniting them so soon as she promised—Thin Cotton Shirts, & English Stockings, are poor wear—How much better those are we knit ourselves—Last week Mrs Welsh was good enough to come here with Mr Allen, & make us a visit—She looks thin to what she used too,—ut it is the fashion of our family as we grow into years—Mrs Welsh appeared quite cheerful, & pleased with her Daughter’s prospects—may all their pleasing anticipations be realized, & every deserving amiable Daughter, meet with a Partner, worthy of her—But never let, or encourage any One, to change a single Life, for fear of the Epithet affixed—“Tis only said to fool us,” untill Fancy is sanctioned, by deliberate Judgment, & they have the highest probability of being more than comfortable in the married State—I had rather see One unhappy, then Ten—Mrs Allen, & Cousin Betsy, are both recovering, the latter, hopes to be able to set her face northward soon—But the weather is unfavourable for the infirm—Abbey’s long confinement to the House has enfeebled her, & we both suffer by it—for she cannot bear the cold air so well as her aged Father, & Mother—
I have my Sister, always written in haste, & have never made any remark upon the address in the Centinel “to the afflicted.” As I know there is nothing more grateful than to hear the Virtues of our dearest Friends duly appreciated, & our relatives spoken of which esteem, & affection, this Tribute to his Memory, must serve to soothe, & ameliorate their Grief—But my Sister, from a view of what your wrote, respecting this Youth, I could not help thinking there was a difficency in the mode of his Education—His fortune ample, his Talents good, his Person beautiful, carressed by his fond Parents, who sought to gratify every wish—I confess, when I see such a One, I always tremble for them—& believe them peculiarly exposed to all the Evils, & Shafts of every Discription which fly through this checkered Scene—Difficulties, & Trials always invigorate, & fortify the Mind, while those who are dandled in the Lap of Prosperity, find their reason weakened, & their Passions unsubdued—Therefore, their Pride takes fire, & resents Disappointment of any kind—& they will not live to see a Superior in Fortune, Science, or of a Rival in any thing, nor will they bear the Evils of Life, when they can “end them with a mere Bodkin”—not having their mind impressed with this solemn word of Truth, that “after Death, they must appear at the Judgment Seat”—The other Gentleman you mentioned as commiting Suicide, might have profited perhaps, had he read George Barnwell, once a year—O what anguish it must occasion a good Parents heart, when the only consolation, a Friend can offer, is to say, “perhaps, they are gone, that their Conduct, may give no further disgrace to their family”—
While I regret with the relatives the Death of Mrs Smith, I rejoice, that Mrs Adams, & her Daughter were with her—It seems quite providential that she had an opportunity to make her good mother a visit, before she departed, & can be here no more—
I am glad to hear that our connections are in better health at Quincy—My respects & best Love to the President—to yourself, & where it is due—from / your ever affectionate Sister
E—PeabodyWe hope to have the pleasure of seeing you, & Mrs Smith when the Children return—if not let them take the Stage that comes derictly to the house—
